DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noma et al. (U.S. Patent No. 10,896,819).
Regarding to claim 11, Noma teaches a semiconductor package comprising:
a substrate with a first surface, a second surface, and sidewalls (Fig. 1, Fig. 10; element 2, column 3, lines 46-50);
backside metallization (BSM) over the second surface of the substrate (Fig. 5, Fig. 10, element 14, column 4, lines 54-57), wherein a sidewall profile of the semiconductor package includes an etched surface with a first edge and a second edge, the first edge of the etched surface is located within the second surface of the substrate (Fig. 10, column 8, lines 18-23).
Regarding to claim 12, Noma teaches the etched surface is a plasma etched surface (column 8, lines 18-20).
Regarding to claim 13, Noma inherently discloses the etched surface is a slanted surface (plasma etch process inherently forms slanted sidewall, in which the top of the openings always slightly wider than the bottom of the openings).
Regarding to claim 14, Noma teaches a first passivation layer over the first surface of the substrate, wherein the first surface of the substrate includes an active surface, the first passivation layer has a first surface and a second surface, the first surface of the first passivation layer is on the first surface of the substrate, the second edge of the etched surface is located within the second surface of the first passivation layer (Fig. 2, Fig. 10, element 4, column 4, lines 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muri et al. (U.S. Patent No. 10,784,161) in view of Noma et al. (U.S. Patent No. 10,896,819).
Regarding to claim 1, Muri teaches a method for forming a device comprising:
providing a wafer with a front surface and a back surface, the front surface includes a plurality of dies (Fig. 4, step 410), wherein the wafer includes defined saw streets in first and second orthogonal directions between rows and columns of dies (Fig. 3);
forming saw street openings on the front surface of the wafer on the saw streets (Fig. 4, step 420;);
forming backside metallization (BSM) over the back surface of the wafer (Fig. 4, step 470; Fig. 2D, column 8, line 12, lines 22-23);
dicing the wafer completely singulate the dies (Fig. 4, step 490; Fig. 2F, column 5, lines 64-65), wherein singulating the wafer into dies avoids metal debris on sides of the dies (structure 159 is polymer, thereby metal debris are not formed during the singulation process).
Muri does not explicitly disclose the dicing process is done by etching the wafer from the back surface of the wafer.
Noma teaches a dicing process is done by etching the wafer from the back surface of the wafer (Fig. 10, column 8, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muri in view of Noma to etch the wafer from the back surface of the wafer in order to obtain a narrow dicing profile.
Regarding to claim 2, Muri teaches the forming of the BSM comprises depositing on the back surface of the dies (column 8, lines 18-25).
Regarding to claim 3, Muri teaches the forming of the BSM comprises selectively plating on a seed layer over the back surface of the dies (column 7, lines 52-54).
Regarding to claim 4, Muri teaches the selectively plating of the BSM comprises exposing the seed layer over the back surface of the dies (Fig. 2D, column 7, lines 52-54).
Regarding to claim 6, Muri as modified discloses over etching the wafer, creating a slanted sidewall for the wafer (the etching process must be over etching the wafer to completely split the wafer along the die streets. Plasma etch process inherently forms slanted sidewall, in which the top of the openings always slightly wider than the bottom of the openings).
Regarding to claim 7, Noma teaches the etching of the wafer comprises plasma etching (Fig. 10, column 8, lines 14-24).
Regarding to claim 8, Noma teaches the etching of the wafer comprises using the BSM as an etch mask (Figs. 9-10, BSM layer 14 used as an etch mask).
Regarding to claim 9, Muri teaches thinning the back surface of the wafer to achieve a desired thickness of the wafer (Figs. 2B-C, column 7, lines 1-5).
Regarding to claim 10, Muri teaches the forming of the saw street openings comprises grooving on the front surface of the wafer (Fig. 2A, column 5, lines 51-55).
Regarding to claim 11, Muri teaches a semiconductor package (Fig. 2F, element 101) comprising:
a substrate with a first surface, a second surface, and sidewalls (Fig. 2F, element 110, column 4, lines 33-36);
backside metallization (BSM) over the second surface of the substrate (Fig. 2F, element 130/140, column 4, lines 33-36), wherein a sidewall profile of the semiconductor package includes a surface with a first edge and a second edge, the first edge of the surface is located within the second surface of the substrate (Fig. 2F).
Muri does not explicitly disclose the sidewall surface, which is dicing surface, is an etched surface.
Noma teaches a sidewall surface, which dicing surface is an etched surface (Fig. 10, column 8, lines 14-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muri in view of Noma to etch the wafer from the back surface of the wafer using plasma etch process to obtain an etched surface, in order to obtain a narrow dicing profile.
Regarding to claim 12, Noma teaches the etched surface is a plasma etched surface (Fig. 10, column 8, lines 14-24).
Regarding to claim 13, Muri as modified discloses the etched surface is a slanted surface (plasma etch process inherently forms slanted sidewall, in which the top of the openings always slightly wider than the bottom of the openings).
Regarding to claim 14, Muri as modified discloses a first passivation layer over the first surface of the substrate (Fig. 2B, element 190), wherein the first surface of the substrate includes an active surface, the first passivation layer has a first surface and a second surface, the first surface of the first passivation layer is on the first surface of the substrate (Fig. 2D, the first surface of substrate 110 is its top surface, the first surface of the first passivation layer 190 is on the first surface of the substrate), the second edge of the etched surface is located within the second surface of the first passivation layer (Fig. 2F, the second edge of the dicing surface is located within the second surface of the first passivation layer, and as being modified, the dicing surface is etched surface).
Regarding to claim 15, Muri teaches a second passivation layer over the first passivation layer, wherein sidewalls of the second passivation layer include a grooved surface (Fig. 2B, element 120).
Allowable Subject Matter
Claim 20 is allowed.
Claims 5 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 5, the prior art fails to anticipate or render obvious the claimed limitations including “the selectively plating of the BSM comprises covering the seed layer over the saw streets using a resist layer” in combination with the limitations recited in claims 1-3.
Regarding to claim 16, the prior art fails to anticipate or render obvious the claimed limitations including “the top portion is recessed from the intermediate portion and the intermediate portion slants inwardly from the bottom portion” in combination with the limitations recited in claims 11 and 14-15, and the rest of limitations recited in claim 16.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the intermediate side package profile portion is slanted and includes plasma etched intermediate side package profile surfaces, the upper side package profile portion is recessed from the intermediate side package profile portion” in combination with the rest of limitations recited in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828